IN THE COURT OF APPEALS OF IOWA

                                   No. 20-1060
                               Filed April 28, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JOSHUA CORCORAN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Lee (North) County, John M. Wright,

Judge.



      A defendant appeals his sentences after pleading guilty to three crimes.

AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Ashley Stewart, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Darrel Mullins, Assistant Attorney

General, for appellee.



      Considered by Vaitheswaran, P.J., and Tabor and Ahlers, JJ.
                                         2


TABOR, Judge.

       Joshua Corcoran appeals his sentences for third-degree burglary, second-

degree criminal mischief, and possession of burglar tools.       The district court

imposed concurrent indeterminate terms of five years for criminal mischief and two

years for possession, and ran those consecutively with an indeterminate five-year

term for burglary. Corcoran claims the court should have suspended his sentences

and placed him on probation. He insists prison will not “help him address his

underlying drug addiction.”      He also argues the consecutive terms were

“unnecessarily harsh” given other mitigating factors. Because the court properly

weighed pertinent factors in choosing the sentence, we affirm.

       In October 2019, Fort Madison police received a report that someone was

inside a vacant building without permission. When police arrived, they spotted

Corcoran coming out the back door. Corcoran admitted he went there “to strip

wire from inside the building with the intention to sell the copper.” He disclosed

that he used pliers, pry bars, screwdrivers, and other tools to cut the wires. His

actions caused over $1500 in damage to the drop ceiling and electrical wiring.

       The State charged Corcoran in a three-count trial information. The charges

included burglary in the third degree, a class “D” felony, in violation of Iowa Code

sections 713.1 and 713.6A(1) (2019); criminal mischief in the second degree, a

class “D” felony, in violation of sections 716.1 and 716.4(1)–(2); and possession of

burglar tools, an aggravated misdemeanor, in violation of section 713.7. In March

2020, Corcoran pleaded guilty to all three counts.
                                        3


      After a hearing, the district court sentenced Corcoran to two concurrent

terms of imprisonment to be served consecutively with another prison term.

Corcoran appeals those sentences.1

      We review sentencing challenges for correction of legal error. State v.

Formaro, 638 N.W.2d 720, 724 (Iowa 2002). When, as here, the sentences fall

within statutory limits, the sentencing decision “is cloaked with a strong

presumption in its favor.” See id. We will reverse the sentences only if the court

abused its discretion or considered improper factors. Id. Our job is not to “second

guess” the sentencing court’s decision. Id. Rather, we assess whether the court

relied on untenable or unreasonable grounds or rationale. Id.

      On appeal, Corcoran argues the district court abused its discretion by

sentencing him to prison rather than granting probation. His sole complaint is that

the court did not give enough weight to “mitigating factors including his drug

addiction, acceptance of responsibility for his crimes, his seeking treatment with

the Salvation Army, and [his] willingness to address his problems.” We disagree.

      The sentencing court did consider his substance abuse as an extenuating

circumstance.   In fact, the court gave Corcoran the chance to complete the

Salvation Army treatment program as an alternative to jail while his case was

pending. But just before sentencing, Corcoran violated curfew and was discharged

from the program. So, the PSI preparer filed a last-minute addendum to the report,



1 Under Iowa Code section 814.6 (2020), defendants cannot appeal a conviction
following a guilty plea (other than class “A” felonies) without good cause. Good
cause exists when a defendant challenges the sentence rather than the plea.
State v. Damme, 944 N.W.2d 98, 105 (Iowa 2020). Because Corcoran is
challenging his sentence, he has good cause to appeal.
                                         4


changing his recommendation of a suspended sentence and probation to

incarceration. At sentencing, the court reminded Corcoran of his recent actions,

noting “you decided that you do not want the drug treatment through your own

personal irresponsibility.”

       In the same vein, the court was not convinced that Corcoran was taking his

substance abuse seriously. The court explained:

               Now, you talked about treatment at the Salvation Army
       program. The Court notes that in the [PSI] report you denied any
       drug addiction. This is absolutely surprising to me, Mr. Corcoran,
       that after all we’ve done in this case to help you, you would deny a
       drug addiction. The evidence clearly is that you have a drug
       addiction.
               ....
               So the Court, hoping that you would gain that rehabilitation
       that you wanted, gave you that opportunity and put you in the
       Salvation Army program. However, you failed to take personal
       responsibility for your actions. You thought instead it would be more
       fun to stay out past the time that you were allowed and you were late
       for curfew. You violated the rules of that program.

Given Corcoran’s lack of follow through on treatment and his denial of a drug

addiction, the court reasonably doubted his ability to succeed on probation.

       Also cutting against mitigation was Corcoran’s extensive criminal record,

his age, his “poor work history,” and the seriousness of the offenses. See Damme,

944 N.W.2d at 106–07. On balance, the court appropriately place greater weight

on the aggravating factors when the mitigating factors were weak. See State v.

Wright, 340 N.W.2d 590, 593 (Iowa 1983) (“The right of an individual judge to

balance the relevant factors in determining an appropriate sentence inheres in the

discretionary standard.”). We decline to disturb that exercise of discretion.

       AFFIRMED.